Citation Nr: 1411963	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a lung disorder, including asthma.

3.  Entitlement to service connection for a skin disorder, claimed as vitiligo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

It has been confirmed that the Veteran served on active duty from January 1974 to January 1983.  He subsequently completed some reserve service and has reported periods of active duty in 1994 and 1995, which has not been confirmed. 

This matter was last before the Board of Veterans' Appeals (Board) in November 2012, on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the course of the appeal, jurisdiction of the claims file transferred to the RO in Atlanta, Georgia.  In November 2012, the Board remanded the appeal in order to afford the Veteran a hearing.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The issues on appeal were certified to the Board as petitions to reopen claims of entitlement to service connection for a bilateral knee disability, a lung disorder, and a skin disorder.  As history, those claims were denied by the Waco RO in a September 2002 rating decision.  Although the Veteran did not appeal that decision, the claims file reflects VA treatment records generated in September and November 2002, as well as February 2003, that are pertinent to the issues decided.  As this evidence was available to VA within the one year appeal period, but was never considered, the September 2002 rating action is not final.  38 C.F.R. § 3.156(b) (2013).  

The issues on appeal are appropriately characterized on the title page as claims, rather than petitions to reopen claims, for service connection.  See 38 C.F.R. § 19.35 (2013) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  Further, as the Board herein remands these issues for further development and consideration, any prejudice resulting from the prior characterization is harmless.  Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that VA fulfills its duties to notify and assist the Veteran in order to create a complete record upon which to decide his claims for service connection and afford him every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board initially finds that a remand is necessary to obtain outstanding pertinent evidence from multiple sources:  

* The Veteran testified that he had submitted DD 214 forms, Certificates of Release or Discharge from Active Duty, for service periods after 1983, but no such forms appear in the record.  He should be asked to submit copies of any service documents in his possession.

* A September 2011 Memorandum, Formal Finding of Unavailability of Service Treatment Record, states that "complete service treatment records are unavailable for review for active duty service from 01/23/1974 to 10/23/1983."  However, the Veteran has testified, and submitted evidence indicating, that he completed subsequent service.  As only some later records, specifically records of treatment and evaluation from June 1994 and November 14, 1995, are of record, appropriate attempts must be made to ensure that the file contains all of the Veteran's available service treatment and personnel records.  See 38 C.F.R. § 3.159(c)(2).

* The file reflects an October 2002 record from the Social Security Administration (SSA) indicating that the Veteran was scheduled for an evaluation of his knees in regard to a disability determination, but no other records from SSA appear in the record.  Appropriate steps should be taken to determine if additional pertinent SSA documents are available.  See 38 C.F.R. § 3.159(c)(2).

* The file also reflects that the Veteran receives ongoing VA medical treatment, but the last VA treatment note within the claims file is dated December 8, 2010.  Moreover, he reported that he has received VA treatment since 1994 or 1995 (Board Hearing Transcript (Tr.) at 14); however, only sporadic records are associated with in the claims file since September 2002.  Appropriate attempts should be made to obtain any outstanding records of VA treatment.  See 38 C.F.R. § 3.159(c)(2).

Finally, as the Veteran has competently asserted that he began to experience symptoms of the claimed knee, skin, and lung disorders while serving on active duty, the AOJ must afford him appropriate VA examinations.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); and see 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran that the claims file does not currently contain any DD 214s documenting his service after 1983.  Request that he provide additional information regarding his service after 1983, including the dates of his reserve service, the dates of any periods of active duty, and the units to which he was assigned.  Ask him to submit copies of any additional DD 214s, or other service records, in his possession.

2. Contact all appropriate sources to determine whether any of the Veteran's service treatment or personnel records dated after 1983 are available.  Note that the Veteran may submit additional information about his service in regard to the above inquiry, but the claims file currently reflects that he: served with 447 E Co. and 469th Fiance New Orleans LA; was treated in 1995 by the 366 Medical Group at Mountain Home Air Force Base; and reported deployment to Kuwait and Egypt.  Any such records, or a negative response, should be included in the claims file.  Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A (b)(2); 38 C.F.R. § 3.159(e).

3. Concurrent with the above, provide the Veteran with an opportunity to identify or submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of any private treatment records not currently on file.  Make at least two (2) attempts to obtain records from any identified sources and, if any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

4.  Attempt to obtain any medical records relied upon by the SSA in adjudicating the Veteran's claim for SSA disability benefits.  If additional records cannot be obtained, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include such documentation in the claims file and notify the Veteran.  38 U.S.C.A. § 5103A (b)(2); 38 C.F.R. § 3.159(e). 

5.  Subsequently, associate all outstanding available VA treatment records with the claims file.  NOTE:  The Veteran reported that he has received VA treatment since 1994 or 1995.  He initially received care in Texas, but now lives in Georgia.  If any records cannot be obtained after reasonable efforts, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include any such documentation in the claims file, notify the Veteran, and afford him the opportunity to provide any copies of such records in his possession.  38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

6.  After all outstanding available records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination, or, if necessary, examinations, to determine the nature and etiology of any current skin, lung, and/or knee disabilities.  The examiner(s) must review the entire claims file.  After interviewing and examining the Veteran, the examiner(s) must provide an opinion as to whether it is it at least as likely as not (a 50 percent or greater probability) that any skin, lung, and/or knee disorder/disability was incurred during, or is otherwise related to, his active duty service.  The opinion(s) should reflect consideration of the Veteran's lay contentions that he began experiencing skin, lung, and knee symptoms during service.  Citations must be provided for any referenced medical research/authorities and the rationale(s) for any opinion(s) must be provided.

7.  After completing the above, and any other development warranted as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



